EXECUTION COPY
5,500,000 Units
LINN ENERGY, LLC
Units Representing Limited Liability
Company Interests
EQUITY UNDERWRITING AGREEMENT
May 12, 2009
RBC Capital Markets Corporation
Citigroup Global Markets Inc.
Barclays Capital Inc.
As the Representatives of the
   several underwriters named in Schedule I hereto
c/o RBC Capital Markets
3 World Financial Center
200 Vesey Street, 8th Floor
New York, New York 10281
Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
     Linn Energy, LLC, a Delaware limited liability company (the “Issuer”),
proposes to sell to the several underwriters (the “Underwriters”) named in
Schedule I hereto for whom you are acting as representatives (the
“Representatives”) an aggregate of 5,500,000 units (the “Firm Units”) of the
Issuer’s limited liability company interests (the “Units”). The respective
amounts of the Firm Units to be so purchased by the several Underwriters are set
forth opposite their names in Schedule I hereto. The Issuer also proposes to
sell at the Underwriters’ option an aggregate of up to 825,000 additional Units
of the Issuer’s limited liability company interests (the “Option Units”) as set
forth below.

 



--------------------------------------------------------------------------------



 



     As the Representatives, you have advised the Issuer (a) that you are
authorized to enter into this underwriting agreement (this “Agreement”) on
behalf of the several Underwriters, and (b) that the several Underwriters are
willing, acting severally and not jointly, to purchase the numbers of Firm Units
set forth opposite their respective names in Schedule I, plus their pro rata
portion of the Option Units if you elect to exercise the over-allotment option
in whole or in part for the accounts of the several Underwriters. The Firm Units
and the Option Units (to the extent the aforementioned option is exercised) are
herein collectively called the “Offered Units”.
     The Issuer has prepared a registration statement on Form S-3ASR (File
No. 333-159125) with respect to the Offered Units pursuant to the Securities Act
of 1933, as amended (the “Securities Act”) in accordance with the rules and
regulations (the “Rules and Regulations”) of the United States Securities and
Exchange Commission (the “Commission”) thereunder. As used in this Agreement,
“Effective Date” means any date as of which any part of such registration
statement relating to the Offered Units became, or is deemed to have become,
effective under the Securities Act in accordance with the Rules and Regulations
of the Commission; “Preliminary Prospectus” means any preliminary prospectus
relating to the Offered Units included in such registration statement or filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations,
including any preliminary prospectus supplement thereto relating to the Offered
Units; “Pricing Prospectus” means the latest Preliminary Prospectus included in
the Registration Statement or filed pursuant to Rule 424(b) prior to or on the
date hereof (including, for purposes hereof, any documents incorporated by
reference therein prior to or on the date hereof); “Prospectus” means the final
prospectus relating to the Offered Units, including any prospectus supplement
thereto relating to the Offered Units, as filed with the Commission pursuant to
Rule 424(b) of the Rules and Regulations; “Registration Statement” means,
collectively, the various parts of such registration statement, each as amended
as of the Effective Date for such part, including any Preliminary Prospectus or
the Prospectus and all exhibits to such registration statement; “Free Writing
Prospectus” means any “free writing prospectus” as defined in Rule 405 under the
Securities Act relating to the Offered Units; “Issuer Free Writing Prospectus”
means any “issuer free writing prospectus” as defined in Rule 433 under the
Securities Act relating to the Offered Units; and “Applicable Time” means 8:15
p.m. (Eastern time) on May 12, 2009, which time is prior to or at the time when
sales of Offered Units were first made.
     Any reference to any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents incorporated by reference therein
pursuant to Form S-3 under the Securities Act as of the date of such Preliminary
Prospectus or the Prospectus, as the case may be. Any reference to any amendment
or supplement to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any document filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after the date of such Preliminary
Prospectus or the Prospectus, as the case may be, and incorporated by reference
in such Preliminary Prospectus or the Prospectus, as the case may be; and any
reference to any amendment to the Registration Statement shall be deemed to
include any annual report of the Company on Form 10-K filed with the Commission
pursuant to Section 13(a) or 15(d) of the Exchange Act after the Effective Date
that is incorporated by reference in the Registration Statement.

2



--------------------------------------------------------------------------------



 



     In consideration of the mutual agreements contained herein and of the
interests of the parties in the transactions contemplated hereby, the parties
hereto agree as follows:
     1. Representations and Warranties of the Issuer.
          The Issuer represents and warrants to each of the Underwriters as
follows:
          (a) (i) At the time of initial filing of the Registration Statement,
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), and (iii) at the time the
Issuer or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c)) made any offer relating to the Offered Units in reliance
on the exemption of Rule 163, the Issuer was a “well known seasoned issuer” as
defined in Rule 405, including not having been an “ineligible issuer” as defined
in Rule 405. The Registration Statement is an “automatic shelf registration
statement,” as defined in Rule 405, that initially became effective within three
years prior to the date of this Agreement. Each Issuer Free Writing Prospectus
conformed or will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations on the date of first use, and the
Issuer has complied with any filing requirements applicable to such Issuer Free
Writing Prospectus pursuant to the Rules and Regulations. The Issuer has not
made any offer relating to the Offered Units that would constitute an Issuer
Free Writing Prospectus without the prior written consent of the
Representatives. The Issuer has retained in accordance with the Rules and
Regulations all Issuer Free Writing Prospectuses that were not required to be
filed pursuant to the Rules and Regulations. The Issuer has paid or shall pay
the required Commission filing fees relating to the Offered Units within the
time required by Rule 456(b)(1) without regard to the proviso therein and
otherwise in accordance with Rules 456(b) and 457(r).
          (b) The Registration Statement conforms, and any further amendments or
supplements to the Registration Statement will conform, in all material respects
to the requirements of the Securities Act and the Rules and Regulations. The
Pricing Prospectus conforms and the Prospectus will conform, in all material
respects on the Effective Date and on the Closing Date (as defined below) and
each Option Closing Date (as defined below), if any, and any amendment to the
Registration Statement filed after the date hereof will conform in all material
respects when filed, to the requirements of the Securities Act and the Rules and
Regulations. As of the Effective Date, the date hereof, the Closing Date and
each Option Closing Date, if any, (i) the Registration Statement does not and
will not, and any further amendments to the Registration Statement will not,
when they become effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; as of its date and the date hereof;
(ii) the Prospectus does not, and as amended or supplemented on the Closing Date
and each Option Closing Date, if any, will not, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; (iii) the Pricing Prospectus, as supplemented by the Issuer Free
Writing Prospectuses and other information listed in Schedule II(a) hereto,
taken together with the final pricing information included on the cover page of
the Prospectus (collectively, the “Disclosure Package”), as of the Applicable
Time did not include any untrue

3



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; (iv) each Issuer Free Writing Prospectus
listed on Schedule II(a) or Schedule II(b) hereto does not conflict with the
information contained in the Registration Statement; and (v) each such Issuer
Free Writing Prospectus (including, without limitation, any road show that is a
free writing prospectus under Rule 433), as supplemented by and taken together
with the Disclosure Package as of the Applicable Time, did not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the
representations and warranties set forth in this sentence do not apply to
statements or omissions in the Registration Statement, the Prospectus, the
Pricing Prospectus or any Issuer Free Writing Prospectus or any such amendment
or supplement in reliance upon and in conformity with written information
furnished to the Issuer by any Underwriter through the Representatives expressly
for use therein, such information being listed in Section 13 below. The
documents incorporated by reference in any Preliminary Prospectus or the
Prospectus conformed, and any further documents so incorporated will conform,
when filed with the Commission, in all material respects to the requirements of
the Exchange Act or the Securities Act, as applicable, and the Rules and
Regulations. The Issuer filed the Registration Statement with the Commission
before using any Issuer Free Writing Prospectus and each Issuer Free Writing
Prospectus was preceded or accompanied by the most recent Preliminary Prospectus
satisfying the requirements of Section 10 under the Securities Act, which
Preliminary Prospectus included an estimated price range.
          (c) Each of the statements made by the Issuer in such documents within
the coverage of Rule 175(b) of the Rules and Regulations, including (but not
limited to) any projections, results of operations or statements with respect to
future available cash or future cash distributions of the Issuer or the
anticipated ratio of taxable income to distributions, was made or will be made
with a reasonable basis and in good faith. Notwithstanding the foregoing, this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with written information concerning the
Underwriters furnished to the Issuer by or on behalf of any Underwriter
specifically for inclusion in the Registration Statement, the Pricing Prospectus
or the Prospectus.
          (d) This Agreement has been duly authorized, executed and delivered by
the Issuer, and constitutes a valid, legal, and binding obligation of the
Issuer, enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws relating to or affecting the
rights of creditors generally, by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
by public policy, by applicable law relating to indemnification and contribution
and by an implied covenant of good faith and fair dealing. The Issuer has full
power and authority to enter into this Agreement and to authorize, issue and
sell the Offered Units as contemplated by this Agreement.
          (e) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and the application of the
proceeds from the sale of the Offered Units as described in the Disclosure
Package and the Prospectus will not

4



--------------------------------------------------------------------------------



 



(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Issuer and its Subsidiaries (as defined below), or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement, license
or other agreement or instrument to which the Issuer or any of its Subsidiaries
is a party or by which the Issuer or any of its Subsidiaries is bound or to
which any of the property or assets of the Issuer or any of its Subsidiaries is
subject; (ii) result in any violation of the provisions of the limited liability
company agreement, charter or bylaws (or similar organizational documents) of
the Issuer or any of its Subsidiaries; or (iii) result in any violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Issuer or any of its Subsidiaries or any of
their properties or assets, except (in the case of clauses (i) and (iii) above)
as could not reasonably be expected to have a Material Adverse Effect.
          (f) The Issuer has been duly organized and is validly existing as a
limited liability company in good standing under the Delaware Limited Liability
Company Act with limited liability company power and authority to own or lease
its properties and conduct its business as described in the Prospectus and the
Disclosure Package. Each of the subsidiaries of the Issuer, all of which are
listed in Exhibit A hereto (collectively, the “Subsidiaries”), has been duly
organized and is validly existing as a corporation, limited liability company or
limited partnership, as the case may be, in good standing under the laws of the
jurisdiction of its incorporation, with power and authority (corporate and
other) to own or lease its properties and conduct its business as described in
the Prospectus and the Disclosure Package. The Subsidiaries are the only
subsidiaries, direct or indirect, of the Issuer. The Issuer and each of the
Subsidiaries are duly qualified to transact business and are in good standing in
all jurisdictions in which the conduct of their business requires such
qualification; except where the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), results of
operations, stockholders’ or members’ equity, prospects or business of the
Issuer and its Subsidiaries, taken as a whole (a “Material Adverse Effect”).
          (g) The outstanding Units representing the Issuer’s limited liability
company interests have been duly authorized and validly issued and are fully
paid and non-assessable; the Offered Units to be issued and sold by the Issuer
have been duly authorized and when issued and paid for as contemplated herein
will be validly issued, fully paid and non-assessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act); and no preemptive rights of unitholders exist with
respect to any of the Offered Units or the issue and sale thereof. Neither the
filing of the Registration Statement nor the offering or sale of the Offered
Units as contemplated by this Agreement gives rise to any rights, other than
those which have been waived or satisfied, for or relating to the registration
of any Units. The outstanding shares of capital stock, membership interests or
partnership interests, as the case may be, of each of the Subsidiaries have been
duly authorized and validly issued, are fully paid and non-assessable (except as
such nonassessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act, Sections 18-2030 and 18-2031 of the Oklahoma Limited
Liability Company Act or Sections 4-406 and 4-407 of the West Virginia Uniform
Limited Liability Company Act, as applicable) and are wholly owned by the Issuer
or another Subsidiary free and clear of all liens, encumbrances and equities and
claims except for (i) contractual restrictions on transfer contained in the
applicable constituent documents, the

5



--------------------------------------------------------------------------------



 



Indenture, dated as of June 27, 2008, among the Issuer, Linn Energy Finance
Corp., the subsidiary guarantors named therein and U.S. Bank National
Association, as trustee, the Fourth Amended and Restated Credit Agreement dated
as of April 28, 2009 among the Issuer, BNP Paribas, as administrative agent, and
the lenders and agents party thereto (the “Bank Credit Facility”), and the
Indenture dated as of May 18, 2009, among the Issuer, Linn Energy Finance Corp.,
the guarantors named therein and U.S. Bank, National Association, as trustee,
and (ii) liens created under or pursuant to the Bank Credit Facility and other
liens permitted under the Bank Credit Facility; and no options, warrants or
other rights to purchase, agreements or other obligations to issue or other
rights to convert any obligations into shares of capital stock, membership
interests or partnership interests, as the case may be, in the Subsidiaries are
outstanding.
          (h) The authorized capitalization of the Issuer is as set forth in the
Disclosure Package. All of the Offered Units conform to the description thereof
contained in the Prospectus and the Disclosure Package. No holders of securities
of the Issuer have rights to the registration of such securities under the
Registration Statement that have not been waived.
          (i) The consolidated financial statements of the Issuer and the
Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package, present fairly in all material respects the financial
position and the results of operations and cash flows of the Issuer and the
consolidated Subsidiaries, at the indicated dates and for the indicated periods.
Such financial statements and related schedules have been prepared in accordance
with U.S. generally accepted principles of accounting, consistently applied
throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made. The summary financial and statistical data included in the
Registration Statement, the Prospectus and the Disclosure Package presents
fairly in all material respects the information shown therein and such data has
been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Issuer. The pro forma financial
statements and other pro forma financial information included in the
Registration Statement, Prospectus and the Disclosure Package present fairly the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial
statements, have been properly compiled on the pro forma bases described
therein, and, in the opinion of the Issuer, the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions or circumstances referred to
therein.
          (j) The Issuer maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

6



--------------------------------------------------------------------------------



 



          (k) KPMG LLP, which has audited certain financial statements of the
Issuer and delivered its opinion with respect to the audited financial
statements and schedules incorporated by reference in the Registration Statement
and the Prospectus, is an independent registered public accounting firm with
respect to the Issuer within the meaning of the Securities Act and the Rules and
Regulations.
          (l) DeGolyer and MacNaughton, who issued a report with respect to the
Issuer’s oil and natural gas reserves at December 31, 2008, was, as of the date
of such report, and is, as of the date hereof, an independent petroleum engineer
with respect to the Issuer;
          (m) The information underlying the estimates of reserves of the Issuer
included in the Disclosure Package, including, without limitation, production,
costs of operation and development, current prices for production, agreements
relating to current and future operations and sales of production, was true and
correct in all material respects on the dates such estimates were made and such
information was supplied and was prepared in accordance with customary industry
practices; other than normal production of the reserves, intervening market
commodity price fluctuations, fluctuations in demand for such products, adverse
weather conditions, unavailability or increased costs of rigs, equipment,
supplies or personnel, the timing of third party operations and other factors,
in each case as described in the Disclosure Package, the Issuer is not aware of
any facts or circumstances that would result in a material adverse change in the
aggregate net reserves, or the present value of future net cash flows therefrom,
as described in the Disclosure Package; estimates of such reserves and present
values as described in the Disclosure Package comply in all material respects
with the applicable requirements of Regulation S-X and Industry Guide 2 under
the Securities Act.
          (n) The pro forma reserve information included in the Disclosure
Package includes assumptions that provide a reasonable basis for presenting the
significant effects directly attributable to the transactions and events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma adjustments reflect the proper application
of those adjustments to the historical reserve information of the Issuer
included or incorporated by reference in the Disclosure Package.
          (o) There is no action, suit, claim or proceeding pending or, to the
knowledge of the Issuer, threatened against the Issuer or any of the
Subsidiaries before any court or administrative agency or otherwise (1) that are
required to be described in the Registration Statement, the Prospectus or the
Disclosure Package and are not so described or (2) which, if determined
adversely to the Issuer or any of its Subsidiaries, could reasonably be expected
to have a Material Adverse Effect or prevent the consummation of the
transactions contemplated hereby, except as set forth in the Registration
Statement, the Prospectus and the Disclosure Package.
          (p) No labor disturbance or dispute with the employees of the Issuer
or the Subsidiaries exists or, to the Issuer’s knowledge, is threatened or
imminent, and the Issuer is not aware of any existing or imminent labor
disturbance by the employees of any of its or its Subsidiaries’ principal
suppliers, contractors or customers, that could reasonably be expected to have a
Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



          (q) The Issuer and its Subsidiaries have good and marketable title to
all real property and to all personal property described in the Disclosure
Package as being owned by them and valid, legal and defensible title to the
interests in oil and gas properties underlying the estimates of the Issuer’s
proved reserves described in the Disclosure Package, in each case free and clear
of all liens, encumbrances and defects except (i) such as are described in the
Disclosure Package, (ii) such as may arise in connection with the Bank Credit
Facility, (iii) such as do not (individually or in the aggregate) materially
interfere with the use made or proposed to be made of such property by the
Issuer and the Subsidiaries or (iv) such as are not (individually or in the
aggregate) reasonably likely to result in a Material Adverse Effect; any real
property and buildings held under lease or sublease by the Issuer and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as (A) do not materially interfere with, the use made and
proposed to be made of such property and buildings by the Issuer and its
Subsidiaries or (B) are not (individually or in the aggregate) reasonably likely
to result in a Material Adverse Effect; and the working interests derived from
oil, gas and mineral leases or mineral interests which constitute a portion of
the real property held or leased by the Issuer and its Subsidiaries reflect in
all material respects the right of the Issuer and its Subsidiaries to explore,
develop or produce hydrocarbons from such real property, and the care taken by
the Issuer and its Subsidiaries with respect to acquiring or otherwise procuring
such leases or mineral interests was generally consistent with standard industry
practices in the areas in which the Issuer and its Subsidiaries operate for
acquiring or procuring leases and interests therein to explore, develop or
produce hydrocarbons.
          (r) The Issuer and the Subsidiaries have filed all federal, state,
local and foreign income and franchise tax returns which have been required to
be filed and have paid all taxes indicated by said returns and all assessments
received by them or any of them to the extent that such taxes have become due,
such taxes are not reasonably likely to result in a Material Adverse Effect, or
such taxes are not being contested in good faith and for which an adequate
reserve for accrual has been established in accordance with U.S. generally
accepted accounting principles. No tax deficiency has been determined adversely
to the Issuer or any of its Subsidiaries, nor does the Issuer have knowledge of
any tax deficiencies, in either case, that could, in the aggregate, reasonably
be expected to have a Material Adverse Effect. There are no transfer taxes or
other similar fees or charges under Federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance by the Issuer or sale
by the Issuer of the Offered Units.
          (s) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, as it may be amended or supplemented,
there has not been any material adverse change or any development involving a
prospective change which has had or is reasonably likely to have a Material
Adverse Effect, whether or not occurring in the ordinary course of business, and
there has not been any material transaction entered into or any material
transaction that is probable of being entered into by the Issuer or the
Subsidiaries, other than transactions in the ordinary course of business and
changes and transactions described in the Prospectus and the Disclosure Package.
The Issuer and the Subsidiaries have no material contingent obligations that are
not disclosed in the Issuer’s financial statements in the Registration Statement
and the Prospectus.

8



--------------------------------------------------------------------------------



 



          (t) Neither the Issuer nor any Subsidiary (i) is in violation of its
charter or by-laws (or similar organizational documents); (ii) is in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, license or other agreement or instrument to which it is a party or by
which it is bound or to which any of its properties or assets is subject or
(iii) is in violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it or its property
or assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such violation or default could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          (u) Except as described in the Disclosure Package, neither the Issuer
nor any of its subsidiaries has sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Disclosure
Package, any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, and since such date,
there has not been any change in the capitalization or long-term debt of the
Issuer or any of its subsidiaries or any adverse change, or any development
involving a prospective adverse change, in or affecting the condition (financial
or otherwise), results of operations, members’ equity, properties, management,
business or prospects of the Issuer and its subsidiaries taken as a whole, in
each case except as could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
          (v) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Issuer’s debt
securities by any “nationally recognized statistical rating organization” (as
that term is defined by the Commission for purposes of Rule 436(g)(2) of the
Rules and Regulations), and (ii) no such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of any of the Issuer’s debt securities.
          (w) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the NYSE Amex Equities, the NASDAQ
Stock Market or in the over-the-counter market, or trading in any securities of
the Issuer on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred such a material
adverse change in general economic, political or financial conditions,
including, without limitation, as a result of terrorist activities after the
date hereof (or the effect of international conditions on the financial markets
in the United States shall be such), as to make it, in the judgment of the
Representatives, impracticable or inadvisable to

9



--------------------------------------------------------------------------------



 



proceed with the public offering or delivery of the Offered Units being
delivered on Closing Date or the Option Closing Date on the terms and in the
manner contemplated in the Prospectus.
          (x) Since the date as of which information is given in the Disclosure
Package and except as may otherwise be described in the Disclosure Package, the
Issuers has not (i) incurred any material liability or obligation, direct or
contingent, other than liabilities and obligations that were incurred in the
ordinary course of business, or (ii) entered into any material transaction not
in the ordinary course of business.
          (y) Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary in connection with the execution and delivery by the
Issuer of this Agreement and the consummation of the transactions herein
contemplated, including application of the proceeds from the sale of the Offered
Units as described in the Disclosure Package (except such additional steps, if
any, as may be required by the Commission, the Financial Industry Regulatory
Authority (the “FINRA”) or such additional steps as may be necessary to qualify
the Offered Units for public offering by the Underwriters under state securities
or Blue Sky laws) has been obtained or made and is in full force and effect.
          (z) Subject to such qualifications as may be set forth in the
Disclosure Package, the Issuer and each of the Subsidiaries has all licenses,
certifications, permits, franchises, approvals, clearances and other regulatory
authorizations (“Permits”) from governmental authorities as are necessary to
conduct its businesses as currently conducted and to own, lease and operate its
properties in the manner described in the Prospectus and the Disclosure Package,
except for any of the foregoing that could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no claim, proceeding or
controversy, pending or, to the knowledge of the Issuer or any of the
Subsidiaries, threatened, involving the status of or sanctions under any of the
Permits. The Issuer and each of the Subsidiaries has fulfilled and performed all
of its obligations with respect to the Permits, and no event has occurred which
allows, or after notice or lapse of time would allow, the revocation,
termination, modification or other impairment of the rights of the Issuer or any
of the Subsidiaries under such Permit, except for any of the foregoing that
could not reasonably be expected to have a Material Adverse Effect.
          (aa) To the Issuer’s knowledge, there are no affiliations or
associations between any member of the FINRA and any of the Issuer’s officers,
directors or 5% or greater unitholders, except as set forth in the Registration
Statement.
          (bb) Neither the Issuer, nor to the Issuer’s knowledge, any of its
affiliates, has taken or may take, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Issuer’s Units to facilitate the sale or resale of the Offered Units. The Issuer
acknowledges that the Underwriters may engage in passive market making
transactions in the Shares on The Nasdaq Global Select Market in accordance with
Regulation M under the Securities Exchange Act.

10



--------------------------------------------------------------------------------



 



          (cc) Neither the Issuer nor any of the Subsidiaries is, and as of the
Closing Date after giving effect to the offer and sale of the Offered Units and
the application of the proceeds therefrom as described in the Disclosure Package
and the Prospectus none of them will be, an “investment company” within the
meaning of such term under the Investment Issuer Act of 1940, and the rules and
regulations of the Commission thereunder (collectively, the “1940 Act”).
          (dd) The Issuer and each of the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Issuer and the
Subsidiaries reasonably considers adequate for the conduct of their respective
businesses and the value of their respective properties and as is reasonably
customary for companies engaged in similar industries. All policies of insurance
insuring the Issuer or any Subsidiary or any of their respective businesses,
assets, employees, officers and directors are in full force and effect, and the
Issuer and the Subsidiaries are in compliance with the terms of such policies in
all material respects. There are no material claims by the Issuer or any
Subsidiary under any such policy or instrument as to which an insurance company
is denying liability or defending under a reservation of rights clause.
          (ee) (i) There exists no “employee benefit plan” (within the meaning
of Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) that is subject to Title IV of ERISA or Section 412 of the Code (as
defined below) for which the Issuer or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) may have any liability; and (ii) each plan that
is intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would
reasonably be expected to cause the loss of such qualification, except where
failure to be so qualified would not be reasonably likely to result in a
Material Adverse Effect. Neither the Issuer nor any member of its Controlled
Group has any withdrawal or other liability to any “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA.
          (ff) Other than as contemplated by this Agreement, the Issuer has not
incurred any liability for any finder’s or broker’s fee, or agent’s commission
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.
          (gg) Other than the Subsidiaries, the Issuer does not own, directly or
indirectly, any shares of capital stock and does not have any other equity or
ownership or proprietary interest in any corporation, partnership, association,
trust, limited liability company, joint venture or other entity.
          (hh) There are no statutes, regulations, contracts or other documents
(including, without limitation, any voting agreement) that are required to be
described in the Registration Statement, the Prospectus or the Disclosure
Package or to be filed as exhibits to the Registration Statement that are not
described or filed as required. Neither the Issuer nor any of the Subsidiaries
has sent or received any notice indicating the termination of or intention to
terminate any of the contracts or agreements referred to or described in the
Registration

11



--------------------------------------------------------------------------------



 



Statement, Prospectus or the Disclosure Package, or filed as an exhibit to the
Registration Statement, and no such termination has been threatened by the
Issuer, any Subsidiary or any other party to any such contract or agreement.
          (ii) Except as described in the Disclosure Package and the Prospectus
and except as would not in the aggregate reasonably be expected to have a
Material Adverse Effect, (i) neither the Issuer nor any of the Subsidiaries has
received any notice that has not been resolved alleging that it is in violation
of any federal, state, local or foreign statute, law, rule, regulation,
ordinance, code, policy or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent, decree or
judgment, pertaining to pollution or protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, laws
and regulations pertaining to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Issuer and
the Subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings under any Environmental Law against the Issuer or
any of the Subsidiaries, and (iv) to the knowledge of the Issuer, there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Issuer or
any of the Subsidiaries pertaining to Hazardous Materials or under any
Environmental Laws.
          (jj) No payments or inducements have been made or given, directly or
indirectly, to any federal or local official or candidate for, any federal or
state office in the United States or foreign offices by the Issuer or any
Subsidiary, by any of their officers, directors, employees or agents or, to the
knowledge of the Issuer, by any other person in connection with any opportunity,
contract, permit, certificate, consent, order, approval, waiver or other
authorization relating to the business of the Issuer or any Subsidiary, except
for such payments or inducements as were lawful under applicable laws, rules and
regulations. Neither the Issuer nor any Subsidiary, nor, to the best knowledge
of the Issuer, any director, officer, agent, employee or other person associated
with or acting on behalf of the Issuer or any Subsidiary, (i) has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds; (iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment in connection with the
business of the Issuer or any Subsidiary.
          (kk) The conduct of business by the Issuer and each of the
Subsidiaries complies, and at all times has complied, in all material respects
with federal, state, local and foreign laws, statutes, ordinances, rules,
regulations, decrees, orders, Permits and other similar items (“Laws”)
applicable to its business, including, without limitation, the Occupational
Safety

12



--------------------------------------------------------------------------------



 



and Health Act, the Environmental Protection Act, the Toxic Substance Control
Act and similar federal, state, local and foreign Laws applicable to hazardous
or regulated substances and radioactive or biologic materials and licensing and
certification Laws covering any aspect of the business of the Issuer or any of
the Subsidiaries. Neither the Issuer nor any of the Subsidiaries has received
any notification asserting, or has knowledge of, any present or past failure to
comply with or violation of any such Laws.
          (ll) The information contained in the Registration Statement and the
Prospectus regarding the Issuer’s expectations, plans and intentions, and any
other information that constitutes “forward-looking” information within the
meaning of the Securities Act and the Exchange Act were made by the Issuer on a
reasonable basis and reflect the Issuer’s good faith belief and/or estimate of
the matters described therein.
          (mm) Any certificate signed by any officer of the Issuer and delivered
to the Representatives or counsel for the Underwriters in connection with the
offering of the Offered Units contemplated hereby shall be deemed a
representation and warranty by the Issuer to each Underwriter and shall be
deemed to be a part of this Section 1 and incorporated herein by this reference.
          (nn) The Issuer is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated in connection therewith, except where failure to be in
compliance would not reasonably be expected to result in a Material Adverse
Effect, and is actively taking steps to ensure that it will be in compliance
with other provisions of the Sarbanes-Oxley Act that will become applicable to
the Issuer.
          (oo) The Issuer has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act);
the Issuer’s “disclosure controls and procedures” are reasonably designed to
ensure that all material information (both financial and non-financial) relating
to the Issuer and the Subsidiaries required to be disclosed by the Issuer in the
reports that it will file or furnish under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and regulations of the Commission, and that all such information is
accumulated and communicated to the Issuer’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Issuer required
under the Exchange Act with respect to such reports.
          (pp) There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Issuer to or for the benefit of any of the officers or
directors of the Issuer or any of their respective family members, except as
disclosed in the Prospectus and the Disclosure Package. The Issuer has not
directly or indirectly extended or maintained credit, arranged for the extension
of credit, or renewed an extension of credit, in the form of a personal loan to
or for any director or executive officer of the Issuer.
          (qq) Neither the Issuer nor any of its affiliates has, prior to the
date hereof, made any offer or sale of any securities which could be
“integrated” for purposes of the

13



--------------------------------------------------------------------------------



 



Securities Act or the rules and regulations promulgated thereunder with the
offer and sale of the Offered Units pursuant to the Registration Statement.
Except as disclosed in the Prospectus and the Disclosure Package, neither the
Issuer nor any of its affiliates has sold or issued any security during the
six-month period preceding the date of the Prospectus, including but not limited
to any sales pursuant to Rule 144A or Regulation D or S under the Securities
Act, other than shares of Common Stock issued pursuant to employee benefit
plans, qualified stock option plans or the employee compensation plans or
pursuant to outstanding options, rights or warrants as described in the
Prospectus and the Disclosure Package.
          (rr) The Offered Units have been approved for listing on The Nasdaq
Global Select Market, subject to notice of issuance.
          (ss) The statements in the Disclosure Package and the Prospectus under
the headings “Material Tax Consequences” and “Description of the Units”, insofar
as such statements summarize legal matters, agreements, documents, laws or
proceedings discussed therein, are accurate and fair summaries in all material
respects of such legal matters, agreements, documents, laws or proceedings and
present the information required to be shown.
          (tt) Since the latest date as of which information is given in the
Disclosure Package through the date hereof, and except as may otherwise be
disclosed in the Disclosure Package, the Issuer has not (i) issued or granted
any securities (other than issuances of restricted units or options under the
Issuer’s equity plans), (ii) incurred any material liability or obligation,
direct or contingent, other than liabilities and obligations that were incurred
in the ordinary course of business or (iii) entered into any transaction not in
the ordinary course of business.
          (uu) None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Offered Units), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.
     2. Purchase, Sale and Delivery of the Firm Units.
          (a) On the basis of the representations, warranties and covenants
herein contained, and subject to the conditions herein set forth, the Issuer
agrees to sell to the Underwriters and each Underwriter agrees, severally and
not jointly, to purchase, at a price of $15.60 per Unit, the number of Firm
Units set forth opposite the name of each Underwriter in Schedule I hereof,
subject to adjustments in accordance with Section 11 hereof.
          (b) Payment for the Firm Units to be sold hereunder is to be made in
New York Clearing House funds by Federal (same day) funds to an account
designated by the Issuer against delivery of the Firm Units to the
Representatives for the several accounts of the Underwriters in a form
reasonably acceptable to the Representatives. Such payment and delivery are to
be made through the facilities of the Depository Trust Company, New York, New
York at 10:00 a.m., New York time, on the third business day after the date of
this Agreement or at such other time and date not later than five business days
thereafter as the Issuer and the Representatives shall agree upon, such time and
date being herein referred to as the “Closing

14



--------------------------------------------------------------------------------



 



Date”. As used herein, “business day” means a day on which the New York Stock
Exchange is open for trading and on which banks in New York are open for
business and are not permitted by law or executive order to be closed.
          (c) In addition, on the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Issuer hereby grants an option to the several Underwriters to purchase, from
time to time, the Option Units at the price per share as set forth in the first
paragraph of this Section. The option granted hereby may be exercised in whole
or in part by giving written notice at any time before the Closing Date and at
any time within 30 days after the date of this Agreement, by you, as the
Representatives of the several Underwriters, to the Issuer setting forth the
number of Option Units as to which the several Underwriters are exercising the
option, the names and denominations in which the Option Units are to be
registered and the time and date at which the Option Units are to be delivered.
The time and date at which the Option Units are to be delivered shall be
determined by the Representatives but shall not be earlier than three nor later
than 10 full business days after the exercise of such option, nor in any event
prior to the Closing Date (such time and date being herein referred to as the
“Option Closing Date”). If the date of exercise of the option is three or more
days before the Closing Date, the notice of exercise shall set the Closing Date
as the Option Closing Date. The number of Option Units to be purchased by each
Underwriter shall be in the same proportion to the total number of Option Units
being purchased as the number of Firm Units being purchased by such Underwriter
bears to the total number of Firm Units, adjusted by you in such manner as to
avoid fractional shares. The option with respect to the Option Units granted
hereunder may be exercised only to cover over-allotments in the sale of the Firm
Units by the Underwriters. You, as the Representatives of the several
Underwriters, may cancel such option at any time prior to its expiration by
giving written notice of such cancellation to the Issuer. To the extent, if any,
that the option is exercised, payment for the Option Units shall be made on the
Option Closing Date in Federal (same day funds) through the facilities of the
Depository Trust Company in New York, New York drawn to the order of the Issuer.
     3. Offering by the Underwriters.
          It is understood that the several Underwriters are to make a public
offering of the Firm Units as soon as the Representatives deem it advisable to
do so. The Firm Units are to be initially offered to the public at the initial
public offering price set forth in the Prospectus. The Representatives may from
time to time thereafter change the public offering price and other selling
terms. To the extent, if at all, that any Option Units are purchased pursuant to
Section 2 hereof, the Underwriters will offer them to the public on the
foregoing terms.
          It is further understood that you will act as the Representatives for
the Underwriters in the offering and sale of the Offered Units in accordance
with a Master Agreement Among Underwriters entered into by you and the several
other Underwriters.
     4. Covenants.
          (a) The Issuer covenants and agrees with the several Underwriters that
it will (i) prepare and timely file with the Commission under Rule 424(b) of the
Rules and Regulations a Prospectus in a form approved by the Representatives
containing information previously

15



--------------------------------------------------------------------------------



 



omitted at the time of effectiveness of the Registration Statement in reliance
on Rule 430B of the Rules and Regulations; (ii) not file any amendment to the
Registration Statement or supplement to the Prospectus, any Preliminary
Prospectus or any Issuer Free Writing Prospectus of which the Representatives
shall not previously have been advised and furnished with a copy or to which the
Representatives shall have reasonably objected in writing or which is not in
compliance with the Rules and Regulations; and (iii) file on a timely basis all
reports and any definitive proxy or information statements required to be filed
by the Issuer with the Commission subsequent to the date of the Prospectus and
prior to the termination of the offering of the Offered Units by the
Underwriters.
          (b) The Issuer has not distributed, and without the prior consent of
the Representatives it will not distribute, any prospectus or other offering
material (including, without limitation, any offer relating to the Offered Units
that would constitute a Free Writing Prospectus and content on the Issuer’s
website that may be deemed to be a prospectus or other offering material) in
connection with the offering and sale of the Offered Units, other than the
materials referred to in Section 1(a). Each Underwriter represents and agrees
that it has not made and, without the prior consent of the Issuer and the
Representatives, it will not make, any offer relating to the Offered Units that
would constitute an Issuer Free Writing Prospectus. Any such Issuer Free Writing
Prospectus the use of which has been consented to by the Issuer and the
Representatives is listed on Schedule II(a) or Schedule II(b) hereto. The Issuer
has complied and will comply with the requirements of Rule 433 under the
Securities Act applicable to any Issuer Free Writing Prospectus, including
timely filing with the Commission or retention where required and legending. The
Issuer agrees that if at any time following issuance of an Issuer Free Writing
Prospectus any event occurred or occurs as a result of which such Issuer Free
Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances then
prevailing, not misleading, the Issuer will give prompt notice thereof to the
Representatives and, if requested by the Representatives, will prepare and
furnish without charge to each Underwriter an Issuer Free Writing Prospectus or
other document which will correct such conflict, statement or omission;
provided, however, that this representation and warranty shall not apply to any
statements or omissions in an Issuer Free Writing Prospectus made in reliance
upon and in conformity with information furnished in writing to the Issuer by an
Underwriter through the Representatives expressly for use therein.
          (c) The Issuer will not take, directly or indirectly, any action
designed to cause or result in, or that has constituted or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
securities of the Issuer.
          (d) The Issuer will advise the Representatives promptly (i) of any
notice from the Commission objecting to the use of the form of the Registration
Statement or any post-effective amendment thereto (ii) of any request of the
Commission for amendment of the Registration Statement or for supplement to the
Prospectus or for any additional information; and (iii) of the issuance by the
Commission of any stop order preventing or suspending the use of the Prospectus
or any Issuer Free Writing Prospectus or of the institution of any proceedings
for that purpose. The Issuer will use its best efforts to prevent the issuance
of any such stop order

16



--------------------------------------------------------------------------------



 



preventing or suspending the use of the Prospectus and to obtain as soon as
possible the lifting thereof, if issued.
          (e) The Issuer will cooperate with the Representatives in endeavoring
to qualify the Offered Units for sale under the securities laws of such
jurisdictions as the Representatives may reasonably have designated in writing
and will make such applications, file such documents, and furnish such
information as may be reasonably required for that purpose, provided the Issuer
shall not be required to qualify as a foreign entity, to file a general consent
to service of process or to subject itself to taxation in any jurisdiction where
it is not now so qualified, required to file such a consent or subject to
taxation. The Issuer will, from time to time, prepare and file such statements,
reports, and other documents, as are or may be required to continue such
qualifications in effect for so long a period as the Representatives may
reasonably request for distribution of the Offered Units.
          (f) The Issuer will deliver to, or upon the order of, the
Representatives, from time to time, as many copies of any Preliminary Prospectus
as the Representatives may reasonably request. The Issuer will deliver to, or
upon the order of, the Representatives during the period when delivery of a
Prospectus is required under the Securities Act, as many copies of the
Prospectus in final form, or as thereafter amended or supplemented, as the
Representatives may reasonably request. The Issuer will deliver to the
Representatives at or before the Closing Date, four signed copies of the
Registration Statement and all amendments thereto including all exhibits filed
therewith, and will deliver to the Representatives such number of copies of the
Registration Statement (including such number of copies of the exhibits filed
therewith that may reasonably be requested) and of all amendments thereto, as
the Representatives may reasonably request.
          (g) The Issuer will comply with the Securities Act and the Rules and
Regulations, and the Exchange Act, and the rules and regulations of the
Commission thereunder, so as to permit the completion of the distribution of the
Offered Units as contemplated in this Agreement and the Prospectus. If during
the period in which a prospectus is required by law to be delivered by an
Underwriter or dealer, any event shall occur as a result of which, in the
judgment of the Issuer or in the reasonable opinion of the Underwriters, it
becomes necessary to amend or supplement the Prospectus in order to make the
statements therein, in the light of the circumstances existing at the time the
Prospectus is delivered to a purchaser, not misleading, or, if it is necessary
at any time to amend or supplement the Prospectus to comply with any law, the
Issuer promptly will prepare and file with the Commission an appropriate
amendment to the Registration Statement or supplement to the Prospectus so that
the Prospectus as so amended or supplemented will not, in the light of the
circumstances when it is so delivered, be misleading, or so that the Prospectus
will comply with the law.
          (h) As soon as practicable, the Issuer will make generally available
to its security holders and to the Representatives an earnings statement or
statements of the Company and its subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.
          (i) Prior to the Closing Date, the Issuer will furnish to the
Underwriters, as soon as they have been prepared by or are available to the
Issuer, a copy of any unaudited

17



--------------------------------------------------------------------------------



 



interim financial statements of the Issuer for any period subsequent to the
period covered by the most recent financial statements appearing in the
Registration Statement and the Prospectus.
          (j) The Issuer covenants and agrees that no offering, sale, short sale
or other disposition of any Units or other securities convertible into or
exchangeable or exercisable for such Units or derivative of such Units (or
agreement for such) will be made for a period of 60 days after the date of this
Agreement, directly or indirectly, by the Issuer otherwise than hereunder or
with the prior written consent of the Representatives; provided, that this
provision will not restrict the Issuer from awarding restricted units and
options to purchase its Units pursuant to the Issuer’s long-term incentive plan
as described in the Prospectus and the Disclosure Package.
          (k) The Issuer has caused each officer and director of the Issuer to
furnish to you, on or prior to the date of this agreement, a letter or letters,
in form and substance satisfactory to the Underwriters, pursuant to which each
such person shall agree not to (i) offer for sale, sell, pledge, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any Units (including, without limitation, Units that may be deemed to
be beneficially owned by such officers and directors in accordance with the
rules and regulations of the Commission and Units that may be issued upon
exercise of any options or warrants) or securities convertible into or
exercisable or exchangeable for Units, (ii) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic consequences of ownership of Units, (iii) make any demand for or
exercise any right or file or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any Units
or securities convertible, exercisable or exchangeable into Units or any of our
other securities, or (iv) publicly disclose the intention to do any of the
foregoing for a period of 60 after the date of this Agreement, directly or
indirectly, except with the prior written consent of the Representatives
(“Lockup Agreements”). Notwithstanding anything herein to the contrary, the
restrictions in this Section 4(k) do not apply either to the sale of Units to
the Underwriters or to vesting of restricted units or issuance by the Issuer of
restricted units under the Issuer’s long-term incentive plan in effect on the
date hereof or upon the exercise of unit options issued under any such long-term
incentive plan.
          (l) The Issuer shall apply the net proceeds of its sale of the Offered
Units as described under the heading “Use of Proceeds” in the Prospectus and the
Disclosure Package.
          (m) The Issuer shall not invest, or otherwise use the proceeds
received by the Issuer from its sale of the Offered Units in such a manner as
would require the Issuer or any of the Subsidiaries to register as an investment
company under the 1940 Act.
     5. Costs and Expenses.
          The Issuer will pay all costs, expenses and fees incident to the
performance of the obligations of the Issuer under this Agreement, including,
without limiting the generality of the foregoing, the following: accounting fees
of the Issuer; the fees and disbursements of counsel for the Issuer; the cost of
printing and delivering to, or as requested by, the Underwriters copies of the
Registration Statement, Preliminary Prospectuses, the Pricing Prospectus, any
Issuer Free

18



--------------------------------------------------------------------------------



 



Writing Prospectus, the Prospectus, the Underwriters’ Selling Memorandum and the
Underwriters’ Invitation Letter, if any, and any supplemental listing
application; the filing fees of the Commission; the filing fees and expenses
(including legal fees and disbursements), if any, incident to securing any
required review by the FINRA of the terms of the sale of the Offered Units; any
supplemental listing fee of The Nasdaq Global Select Market; and investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Offered Units, including, without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Issuer.
          The Issuer shall not, however, be required to pay for any of the
Underwriters expenses (other than those related to qualification under FINRA
regulation and State securities or Blue Sky laws) except that, if this Agreement
shall not be consummated because the conditions in Section 6 hereof are not
satisfied, or because this Agreement is terminated by the Representatives
pursuant to Section 11 hereof, or by reason of any failure, refusal or inability
on the part of the Issuer to perform any undertaking or satisfy any condition of
this Agreement or to comply with any of the terms hereof on its part to be
performed, unless such failure to satisfy said condition or to comply with said
terms be due to the default or omission of any Underwriter, then the Issuer
shall reimburse the several Underwriters for reasonable out-of-pocket expenses,
including all fees and disbursements of counsel, reasonably incurred in
connection with investigating, marketing and proposing to market the Offered
Units or in contemplation of performing their obligations hereunder.
     6. Conditions of Obligations of the Underwriters.
          The several obligations of the Underwriters to purchase the Firm Units
on the Closing Date and the Option Units, if any, on the Option Closing Date are
subject to the accuracy, as of the Closing Date and the Option Closing Date, if
any, of the representations and warranties of the Issuer contained herein, and
to the performance by the Issuer of its covenants and obligations hereunder and
to the following additional conditions:
          (a) The Issuer shall have filed each Preliminary Prospectus (including
the Pricing Prospectus) and Prospectus pursuant to and in accordance with
Rule 424(b)(2) (or, if applicable and consented to by the Representatives,
subparagraph (5)) not later than the second business day following the earlier
of the date it is first used or the execution and delivery of this Agreement.
All material required to be filed by the Issuer pursuant to Rule 433(d) under
the Securities Act shall have been filed with the Commission within the
applicable time period prescribed for such filing by Rule 433 under the
Securities Act. No stop order suspending the effectiveness of the Registration
Statement, as amended from time to time, shall have been issued and no
proceedings for that purpose shall have been taken or, to the knowledge of the
Issuer, shall be contemplated by the Commission; no stop order suspending or
preventing the use of the Pricing Prospectus, Prospectus or any Issuer Free
Writing Prospectus shall have been initiated or, to the knowledge of the Issuer,
shall be contemplated by the Commission; all requests for additional information
on the part of the Commission shall have been complied with to your reasonable
satisfaction; and no injunction, restraining order, or order of any nature by a
Federal or state court of competent jurisdiction shall have been issued as of
the Closing Date which would prevent the issuance of the Offered Units.

19



--------------------------------------------------------------------------------



 



          (b) The Representatives shall have received on the Closing Date and
each Option Closing Date, if any, the opinions of Baker & Hostetler LLP, counsel
for the Issuer, dated the Closing Date or the Option Closing Date, if any,
addressed to the Underwriters (and stating that it may be relied upon by Akin
Gump Strauss Hauer & Feld LLP, counsel for the Underwriters) in form and
substance reasonably satisfactory to the Representatives and substantially in
the form attached as Exhibit B.
          (c) The Representatives shall have received on the Closing Date and
each Option Closing Date, if any, the opinions of GableGotwals, special Oklahoma
counsel for the Issuer, dated the Closing Date or the Option Closing Date, if
any, addressed to the Underwriters (and stating that it may be relied upon by
Akin Gump Strauss Hauer & Feld LLP, counsel for the Underwriters) in form and
substance reasonably satisfactory to the Representatives and substantially in
the form of Exhibit C.
          (d) The Representatives shall have received on the Closing Date and
each Option Closing Date, if any, the opinions of the General Counsel of the
Issuer, dated the Closing Date or the Option Closing Date, if any, addressed to
the Underwriters (and stating that it may be relied upon by Akin Gump Strauss
Hauer & Feld LLP, counsel for the Underwriters) in form and substance reasonably
satisfactory to the Representatives and substantially in the form of Exhibit D.
          (e) The Representatives shall have received from Akin Gump Strauss
Hauer & Feld LLP, counsel for the Underwriters, an opinion dated the Closing
Date and the Option Closing Date, if any, such opinion or opinions with respect
to such matters as the Representatives reasonably may request, and such counsel
shall have received such papers and information as they request to enable them
to pass upon such matters.
          (f) You shall have received, on each of the date hereof, the Closing
Date and the Option Closing Date, if any, a letter dated the date hereof, the
Closing Date or the Option Closing Date, if any, in form and substance
satisfactory to you, of KPMG LLP confirming that they are independent registered
public accountants within the meaning of the Securities Act and the applicable
published Rules and Regulations thereunder and stating that in their opinion the
financial statements and schedules examined by them and incorporated by
reference in the Registration Statement and the Disclosure Package comply in
form in all material respects with the applicable accounting requirements of the
Securities Act and the related published Rules and Regulations; and containing
such other statements and information as is ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial and statistical information contained in a registration
statement and prospectus.
          (g) You shall have received, on each of the date hereof, the Closing
Date and the Option Closing Date, if any, a letter dated the date hereof, the
Closing Date or the Option Closing Date, if any, in form and substance
satisfactory to you, of DeGolyer and MacNaughton covering certain matters
relating to information about the reserves of the Issuer presented in the
Disclosure Package.
          (h) The Representatives shall have received on the Closing Date and
the Option Closing Date, if any, a certificate or certificates of the Issuer’s
Chief Executive Officer

20



--------------------------------------------------------------------------------



 



and Chief Financial Officer to the effect that, as of the Closing Date or the
Option Closing Date, if any, each of them severally represents as follows:
          (i) No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for such purpose have been taken
or are, to his knowledge, contemplated by the Commission;
          (ii) The representations and warranties of the Issuer contained in
Section 1 hereof are true and correct as of the Closing Date or the Option
Closing Date, if any, and the Issuer has complied with all of their respective
agreements contained herein in all material respects and satisfied all the
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date or the Option Closing Date, if any;
          (iii) All filings required to have been made pursuant to Rules 424 or
430A under the Securities Act have been made;
          (iv) They have carefully examined the Registration Statement and the
Prospectus and, in their opinion, as of the effective date of the Registration
Statement, the statements contained in the Registration Statement were true and
correct, and such Registration Statement and Prospectus did not omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, and since the effective date of the
Registration Statement, no event has occurred which should have been set forth
in a supplement to or an amendment of the Prospectus which has not been so set
forth in such supplement or amendment; and
          (v) Since the respective dates as of which information is given in the
Disclosure Package, there has not been any material adverse change or any
development involving a prospective change, which has had or is reasonably
likely to have a Material Adverse Effect, whether or not arising in the ordinary
course of business.
          (i) The Issuer shall have furnished to the Representatives such
further certificates and documents confirming the representations and
warranties, covenants and conditions contained herein and related matters as the
Representatives may reasonably have requested.
          (j) The Firm Units and Option Units, if any, shall have been approved
for designation upon notice of issuance on The Nasdaq Global Select Market.
          (k) The Representatives shall have received the Lockup Agreements
described in Section 4(k), each of which shall be in full force and effect.
          The opinions and certificates mentioned in this Agreement shall be
deemed to be in compliance with the provisions hereof only if they are in all
material respects satisfactory to the Representatives and to Akin Gump Strauss
Hauer & Feld LLP, counsel for the Underwriters.
          If any of the conditions hereinabove provided for in this Section
shall not have been fulfilled when and as required by this Agreement to be
fulfilled, the obligations of the Underwriters hereunder may be terminated by
the Representatives.

21



--------------------------------------------------------------------------------



 



          In such event, the Issuer and the Underwriters shall not be under any
obligation to each other (except to the extent provided in Sections 5 and 8
hereof).
     7. Conditions of the Obligations of the Issuer.
          The obligations of the Issuer to sell and deliver the Offered Units
required to be delivered as and when specified in this Agreement are subject to
the conditions that at the Closing Date or the Option Closing Date, if any, no
stop order suspending the effectiveness of the Registration Statement shall have
been issued and in effect or proceedings therefor initiated or threatened.
     8. Indemnification.
          (a) The Issuer agrees:
          (i) to indemnify and hold harmless each Underwriter, its directors,
officers and employees and each person, if any, who controls such Underwriter
within the meaning of Section 15 of the Securities Act, and each affiliate of
any Underwriter within the meaning of Rule 405 under the Securities Act, from
and against any losses, claims, damages or liabilities to which such Underwriter
or any such person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (A) any untrue
statement or alleged untrue statement of any material fact contained in (1) the
Registration Statement, any Preliminary Prospectus, the Pricing Prospectus, the
Prospectus or any amendment or supplement thereto, (2) any (y) Issuer Free
Writing Prospectus or (z) any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, with respect to the issuance
and sale of the Offered Units, the Prospectus and the Disclosure Package (B) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(C) any alleged act or failure to act by any Underwriter in connection with, or
relating in any manner to, the Offered Units or the offering contemplated
hereby, and which is included as part of or referred to in any loss, claim,
damage, liability or action arising out of or based upon matters covered by
clause (A) or (B) above (provided, however, that the Issuer shall not be liable
under this clause (C) to the extent that it is determined in a final judgment by
a court of competent jurisdiction that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Underwriter through its gross negligence or willful
misconduct); provided, however, that the Issuer will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement, or omission or
alleged omission made in the Registration Statement, any Preliminary Prospectus,
Pricing Prospectus, the Prospectus, or such amendment or supplement, or any
Issuer Free Writing Prospectus or any “issuer information” filed or required to
be filed pursuant to Rule 433(d) under the Securities Act in reliance upon and
in conformity with written information furnished to the Issuer by or through the
Representatives specifically for use in the preparation thereof, such
information being listed in Section 13 below.

22



--------------------------------------------------------------------------------



 



          (ii) to reimburse each Underwriter and each such controlling person
upon demand for any legal or other out-of-pocket expenses reasonably incurred by
such Underwriter or such controlling person in connection with investigating or
defending any such loss, claim, damage or liability, action or proceeding or in
responding to a subpoena or governmental inquiry related to the offering of the
Offered Units, whether or not such Underwriter or controlling person is a party
to any action or proceeding. In the event that it is finally judicially
determined that the Underwriters were not entitled to receive payments for legal
and other expenses pursuant to this subparagraph, the Underwriters will promptly
return all sums that had been advanced pursuant hereto.
The foregoing indemnity agreement is in addition to any liability which the
Issuer may otherwise have to any Underwriter or to any director, officer,
employee, controlling person or affiliate of that Underwriter.
          (b) Each Underwriter severally and not jointly will indemnify and hold
harmless the Issuer, each of its directors, each of its officers who have signed
the Registration Statement and each person, if any, who controls the Issuer
within the meaning of Section 15 of the Securities Act, from and against any
losses, claims, damages or liabilities to which the Issuer or any such director,
officer, or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any Preliminary Prospectus, the Pricing Prospectus, the
Prospectus or any amendment or supplement thereto, or in any Issuer Free Writing
Prospectus or (ii) the omission or the alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made; and will reimburse any legal or other expenses reasonably incurred by the
Issuer or any such director, officer, or controlling person in connection with
investigating or defending any such loss, claim, damage, liability, action or
proceeding; provided, however, that each Underwriter will be liable in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission has been made in the
Registration Statement, any Preliminary Prospectus, the Pricing Prospectus, the
Prospectus or any amendment or supplement thereto, or in any Issuer Free Writing
Prospectus in reliance upon and in conformity with written information furnished
to the Issuer by or through the Representatives specifically for use in the
preparation thereof, such information being listed in Section 13 below.
          (c) In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to this Section, such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing. No indemnification provided for in Section
8(a) or (b) shall be available to any party who shall fail to give notice as
provided in this Subsection if the party to whom notice was not given was
unaware of the proceeding to which such notice would have related and was
materially prejudiced by the failure to give such notice, but the failure to
give such notice shall not relieve the indemnifying party or parties from any
liability which it or they may have to the indemnified party for contribution or
otherwise than on account of the provisions of Section 8(a) or (b). In case any
such proceeding shall be brought against any indemnified party and it shall
notify the indemnifying party of the

23



--------------------------------------------------------------------------------



 



commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party and shall pay as incurred the
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own counsel
at its own expense. Notwithstanding the foregoing, the indemnifying party shall
pay as incurred (or within 30 days of presentation) the fees and expenses of the
counsel retained by the indemnified party in the event (i) the indemnifying
party and the indemnified party shall have mutually agreed to the retention of
such counsel; (ii) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them; or (iii) the
indemnifying party shall have failed to assume the defense and employ counsel
acceptable to the indemnified party within a reasonable period of time after
notice of commencement of the action.
          It is understood that the indemnifying party shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees and expenses of more than one separate firm for all such
indemnified parties. Such firm shall be designated in writing by you in the case
of parties indemnified pursuant to Section 8(a) and by the Issuer in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent but if settled with such consent or if there be a final judgment for the
plaintiff, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment. In
addition, the indemnifying party will not, without the prior written consent of
the indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such claim, action or
proceeding.
          (d) If the indemnification provided for in this Section is unavailable
to or insufficient to hold harmless an indemnified party under Section 8(a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) in such proportion as is appropriate to reflect
the relative benefits received by the Issuer on the one hand and the
Underwriters on the other from the offering of the Offered Units. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law then each indemnifying party shall contribute to such amount
paid or payable by such indemnified party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Issuer on the one hand and the Underwriters on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities, (or actions or proceedings in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Issuer on the one hand and the Underwriters on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Issuer bear to the total

24



--------------------------------------------------------------------------------



 



underwriting discounts and commissions received by the Underwriters, in each
case as set forth in the table on the cover page of the Prospectus. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuer
on the one hand or the Underwriters on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
          The Issuer and the Underwriters agree that it would not be just and
equitable if contributions pursuant to this Subsection were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Subsection. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above in
this Subsection shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Subsection, (i) no Underwriter shall be required to contribute any amount in
excess of the underwriting discounts and commissions applicable to the Offered
Units purchased by such Underwriter and (ii) no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations in this Subsection
to contribute are several in proportion to their respective underwriting
obligations and not joint.
          (e) In any proceeding relating to the Registration Statement, any
Preliminary Prospectus, the Pricing Prospectus, the Prospectus or any supplement
or amendment thereto, or any Issuer Free Writing Prospectus, each party against
whom contribution may be sought under this Section hereby consents to the
jurisdiction of any court having jurisdiction over any other contributing party,
agrees that process issuing from such court may be served upon him or it by any
other contributing party and consents to the service of such process and agrees
that any other contributing party may join him or it as an additional defendant
in any such proceeding in which such other contributing party is a party.
          (f) Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section shall be paid by the indemnifying party to the indemnified party as such
losses, claims, damages, liabilities or expenses are incurred. The indemnity and
contribution agreements contained in this Section and the representations and
warranties of the Issuer set forth in this Agreement shall remain operative and
in full force and effect, regardless of (i) any investigation made by or on
behalf of any Underwriter or any person controlling any Underwriter, the Issuer,
its directors or officers or any persons controlling the Issuer, (ii) acceptance
of any Offered Units and payment therefor hereunder, and (iii) any termination
of this Agreement. A successor to any Underwriter, or to the Issuer, its
directors or officers, or any person controlling the Issuer, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Section.

25



--------------------------------------------------------------------------------



 



     9. Default by Underwriters.
          If on the Closing Date or the Option Closing Date, if any, any
Underwriter shall fail to purchase and pay for the portion of the Offered Units
which such Underwriter has agreed to purchase and pay for on such date
(otherwise than by reason of any default on the part of the Issuer), then the
remaining Underwriters shall be obligated, severally, in proportion to the
respective numbers of Firm Units or Option Units, as the case may be, which they
are obligated to purchase hereunder, to purchase the Firm Units or Option Units,
as the case may be, which such defaulting Underwriter or Underwriters failed to
purchase; provided, however, that if the aggregate number of Offered Units of
Firm Units or Option Units, as the case may be, with respect to which such
default shall occur exceeds 10% of the Firm Units or Option Units, as the case
may be, covered hereby, the Issuer or you as the Representatives of the
Underwriters will have the right to terminate this Agreement without liability
on the part of the non-defaulting Underwriters or of the Issuer except to the
extent provided in Section 8 hereof. In the event of a default by any
Underwriter or Underwriters, as set forth in this Section, the Closing Date or
Option Closing Date, if any, may be postponed for such period, not exceeding
seven days, as you, as Representatives, may determine in order that the required
changes in the Registration Statement or in the Prospectus or in any other
documents or arrangements may be effected. The term “Underwriter” includes any
person substituted for a defaulting Underwriter. Any action taken under this
Section shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.
     10. Notices.
     All communications hereunder shall be in writing and, except as otherwise
provided herein, will be mailed, delivered, or faxed and confirmed as follows:

     
     if to the Underwriters, to
  RBC Capital Markets Corporation
 
  3 World Financial Center
 
  200 Vesey Street, 8th Floor
 
  New York, NY 10281
 
  Attention: Joe Morea
 
       Syndicate Director
 
  Fax: (212) 428-6260
 
   
 
  Barclays Capital Inc.
 
  745 Seventh Avenue
 
  New York, New York 10019
 
  Attention: Syndicate Registration
 
  Fax: (646) 834-8133
 
   
 
  with a copy, in the case of any notice pursuant
 
  to Section 8(c), to:
 
   
 
  Director of Litigation
 
  Office of the General Counsel
 
  Barclays Capital Inc.

26



--------------------------------------------------------------------------------



 



     
 
  745 Seventh Avenue
 
  New York, New York 10019
 
  Fax: (212) 520-0421
 
   
 
  Citigroup Global Markets Inc.
 
  388 Greenwich Street
 
  New York, New York 10013
 
  Attention: General Counsel
 
  Fax: (212) 816-7912)
 
   
     if to the Issuer, to
  Linn Energy, LLC
 
  600 Travis Street, Suite 5100
 
  Houston, Texas 77002
 
  Attention: General Counsel
 
  Fax: (281) 840-4180

     11. Termination.
          This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Issuer prior to
delivery of and payment for the Securities, if at any time prior to such
delivery and payment (i) there shall have occurred any of the events described
in Sections 1(u), 1(v) or 1(w) shall have occurred or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Representatives, impractical or inadvisable to proceed with the
offering or delivery of the Offered Units as contemplated by any Preliminary
Prospectus, the Disclosure Package or the Prospectus (exclusive of any amendment
or supplement thereto) or (ii) the Underwriters shall decline to purchase the
Offered Units for any reason permitted under this Agreement.
     12. Successors.
          This Agreement has been and is made solely for the benefit of the
Issuer and Underwriters and their respective successors, executors,
administrators, heirs and assigns, and the officers, directors and controlling
persons referred to herein, and no other person will have any right or
obligation hereunder. No purchaser of any of the Offered Units from any
Underwriter shall be deemed a successor or assign merely because of such
purchase.
     13. Information Provided by Underwriters.
          The Issuer and the Underwriters acknowledge and agree that the only
information furnished or to be furnished by any Underwriter to the Issuer for
inclusion in any Preliminary Prospectus, Prospectus, Issuer Free Writing
Prospectus or the Registration Statement consists of the concession and
reallowance figures appearing in the third paragraph under the caption
“Underwriting”.

27



--------------------------------------------------------------------------------



 



     14. Research Independence.
          In addition, the Issuer acknowledges that the Underwriters’ research
analysts and research departments are required to be independent from their
respective investment banking divisions and are subject to certain regulations
and internal policies, and that such Underwriters’ research analysts may hold
and make statements or investment recommendations and/or publish research
reports with respect to the Issuer and/or the offering that differ from the
views of its investment bankers. The Issuer hereby waives and releases, to the
fullest extent permitted by law, any claims that the Issuer may have against the
Underwriters with respect to any conflict of interest that may arise from the
fact that the views expressed by their independent research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Issuer by such Underwriters’ investment banking
divisions. The Issuer acknowledges that each of the Underwriters is a full
service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the account of
its customers and hold long or short position in debt or equity securities of
the Issuer which may be the subject to the transactions contemplated by this
Agreement.
     15. No Fiduciary Duty.
          The Issuer hereby acknowledges that (a) the purchase and sale of the
Offered Units pursuant to this Agreement is an arm’s-length commercial
transaction between the Issuer, on the one hand, and the Underwriters and any
affiliate through which it may be acting, on the other, (b) the Underwriters are
acting as principal and not as an agent or fiduciary of the Issuer and (c) the
Issuer’s engagement of the Underwriters in connection with the offering and the
process leading up to the offering is as independent contractors and not in any
other capacity. Furthermore, the Issuer agrees that it is solely responsible for
making its own judgments in connection with the offering (irrespective of
whether any of the Underwriters has advised or is currently advising the Issuer
on related or other matters). The Issuer agrees that it will not claim that the
Underwriters have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Issuer, in connection with such
transaction or the process leading thereto.
     16. Miscellaneous.
          (a) The reimbursement, indemnification and contribution agreements
contained in this Agreement and the representations, warranties and covenants in
this Agreement shall remain in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Underwriter or controlling person thereof, or by or on behalf of the Issuer
or its directors or officers and (iii) delivery of and payment for the Offered
Units under this Agreement.
          (b) This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
          (c) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

28



--------------------------------------------------------------------------------



 



          (d) This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.
          (e) This Agreement may only be amended or modified in writing, signed
by all of the parties hereto, and no condition herein (express or implied) may
be waived unless waived in writing by each party whom the condition is meant to
benefit.
[remainder of page intentionally blank]

29



--------------------------------------------------------------------------------



 



     If the foregoing letter is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicates hereof,
whereupon it will become a binding agreement among the Issuer and the several
Underwriters in accordance with its terms.

            Very truly yours,

LINN ENERGY, LLC
      By:   /s/ Kolja Rockov        Kolja Rockov        Executive Vice President
and Chief Financial Officer     

[Signature Page to Underwriting Agreement]

 